Citation Nr: 1342306	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from April and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2009, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

In March 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C.  At that time, his case included the matter of entitlement to service connection for hemangioma of the intra-abdominal structures, that was denied by the RO in an April 2008 rating decision.  The Veteran submitted a timely notice of disagreement in October 2008 and a statement of the case was issued in November 2011.  The Veteran's substantive appeal was received on March 2, 2012.  In a letter dated on May 24, 2012, the RO advised the Veteran that he had until January 28, 2012 to submit his substantive appeal and it was not timely filed.  He was further advised of the evidence needed to reopen his claim.  As the Veteran did not perfect his appeal in a timely manner, the claim was not certified for appellate consideration at this time.

The Board also observes that the Veteran's Virtual VA electronic folder contains VA medical records, dated to May 24, 2013, although the May 2012 supplemental statement of the case (SSOC) (regarding service connection for headaches and a compensable rating for hemorrhoids) and the January 2013 SOC (regarding service connection for hypertension) show review of VA medical records dated until March 2012.  The Veteran did not submit a waiver of initial consideration of this additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  However, the Board does not find this evidence pertinent to deciding the service connection and the increased rating claims on appeal, and a waiver is not necessary.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013). 

The matter of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran has a hypertension disorder that had its clinical onset in or is otherwise related to active service, including exposure to Agent Orange; hypertension was not manifested to a compensable degree within one year of his discharge from active service.

2.  The objective and competent medical evidence of record reflects that the Veteran's service-connected hemorrhoids are manifested by no more than complaints of rectal itching and burning, with use of an over the counter hemorrhoid cream as needed, and no current clinical finding of any disability from hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A compensable evaluation for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in March and June 2007 and January and February 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The March 2007 letter provided notice as to how VA assigns an appropriate disability rating or effective date, and the matter was subsequently readjudicated, curing any timing defect.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  

In July 2007, the Veteran underwent VA examination regarding his claim for a compensable rating for hemorrhoids and the examination report is of record.

The purpose of the March 2012 remand was to afford the Veteran a new VA examination and obtain additional VA treatment records dated since August 2008.  There was substantial compliance with the Board's remand as the Veteran was scheduled for VA examination in March 2012, and VA medical records, dated to May 2013, were obtained.  

The Board finds that the July 2007 and March 2012 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiner considered the pertinent history, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  Accordingly, the records satisfy the provisions of 38 C.F.R. § 3.326 (2013).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that an etiological opinion has not been obtained for the Veteran's claim of service connection for hypertension.  Under McLendon v. Nicholson, 20 Vet. App. at 79, in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Here, while there is a current diagnosis of hypertension, there is no indication this disability is associated with service.  There is no evidence of pertinent disability in service or within the first post-service year.  Moreover, the Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, it is determined that even under the low threshold of McLendon, there is no duty to afford an examination as to this issue.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.

A. Service Connection 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Certain chronic diseases, such as cardio-vascular renal disease including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases do not include hypertension.  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), in part, to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010). 

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

Regarding evidentiary standards, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his 2007 claim for service connection for hypertension, the Veteran reported that Dr. J.L.P. treated him for the claimed disorder that began in 1997 or 2002 (though contradictorily, he indicated that treatment began in 1987).  In its April 2007 rating decision, the RO considered the Veteran's claim for service connection for hypertension as due to exposure to herbicides.  

In a January 2008 letter, the RO advised the Veteran that it was working on his claim for service connection for hypertension, noted that he was filing a claim for herbicide agent, and requested that his clarify his claim.  In a January 2008 signed statement, the Veteran stated that he was claiming a stomach disorder as due to exposure to herbicides.

Thus, in light of the laws and regulations set forth above, and given the RO's determination, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The first consideration is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to veterans who actually served on the land mass of the Republic of Vietnam. 

Here, the Veteran's service records show that he served in the Republic of Vietnam from July 1968 to February 1970.  Therefore, he is presumed to have been exposed to herbicides during active duty. 

The next question is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  Here, the objective medical evidence fails to demonstrate this, and he has not established a nexus between his claimed hypertension disorder and active service.  

Service treatment records show that, when examined for induction into service in January 1968, the Veteran's blood pressure was 128/82.  On a Report of Medical History completed when he was examined for separation in October 1970, the Veteran denied having a history of high or low pressure.  On examination at that time, his blood pressure reading was 108/62.

Post-service, an October 2003 office record from Dr. J.L.P. reflects that when last seen three and one half years earlier, the Veteran began prescribed medication for hypertension and was advised to return in one month for a recheck, though he did not return for over three years.  The Veteran reported not recalling ever starting on medicine or being told to return.  

On examination, the Veteran's blood pressure was elevated, and review of his chart showed that he had gradually increasing blood pressure readings since 1994 band that were "definitely high" since 1996.  A familial history of stroke was noted.  The assessment was hypertension, uncontrolled for at least seven years.

A May 2007 VA Agent Orange examination report is among the Veteran's VA clinical records and shows that he was diagnosed with hypertension in 1997.

The subsequent VA and non-VA medical records reflect that the Veteran's hypertension is well-controlled on medication.  

The Veteran has contended that service connection should be granted for hypertension.  Although the evidence shows a current diagnosis, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  The record reflects that a hypertension disorder was not noted on separation from service and the first post service evidence of record of hypertension is the October 2003 record from Dr. J.L.P.  While physician did note a history of hypertension of "at least seven years," there is nothing to indicate continuous hypertension dating back to service and the Veteran has not expressly claim such continuity.  In short, no medical opinion or other medical evidence relating the Veteran's hypertension to service or any incident of service has been presented.

The mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Here, the weight of the evidence, from an overall review of the record, demonstrates that the Veteran did not develop signs or symtoms of hypertension until around the 1990s, many years after his discharge from active service.  His oral and written statements of record do not expressly indicate a history of continuous symptomatology and he has not reported the onset of his hypertension in service.  Rather, he reported that it began in approximately 1997 (or possibly 1987), long after his discharge from active service.

For the foregoing reasons, the Board concludes that there were no continuous symptoms in this case.  Thus, given the lack of evidence to support a finding of continuous symptomatology, service connection is not warranted on this basis.  

Additionally, the competent medical evidence does not allow for an award of service connection either.  Here, in 2003, Dr. J.L.P., noted a 7 year history of hypertension and there is nothing in the physician's records, or any other VA or non-VA medical record, to even remotely suggest that the Veteran's hypertension had its onset during military service.

In the absence of any competent evidence of a chronic hypertension disorder due to military service, the Board must conclude that service connection for hypertension is not warranted.

In denying service connection as to the claims on appeal, the Board has considered the Veteran's contention that a relationship exists between his current hypertension and military service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Veteran is not competent to state that he has hypertension due military service.  The clinical pathology of hypertension is not readily recognizable by a layman, such as varicose veins or acne.  See Jandreau v. Nicholson.  Even medical professionals rely on laboratory test results, x-rays, and other diagnostic tools to diagnose hypertensive disorders.

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for hypertension, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating for Hemorrhoids

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected hemorrhoids are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

In a September 1971 rating decision, the RO granted service connection for hemorrhoids and assigned a non-compensable disability evaluation under Diagnostic Code 7336.  In June 2007, the RO received the Veteran's current claim for a compensable rating.

During his March 2009 RO hearing, the Veteran testified that his hemorrhoids do not protrude or bleed, but they burned and were painful.  See RO hearing transcript at pages 5-6.

The Veteran's service-connected hemorrhoid disability is currently evaluated as non-compensable under Diagnostic Code 7336, which provides a 20 percent evaluation for hemorrhoids, internal or external, with persistent bleeding and with secondary anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent occurrences, are assigned a 10 percent evaluation.  Id.  A mild or moderate condition is rated noncompensable.  Id.  

The private treatment records from Dr. J.L.P., dated from 1994 to 2006, do not discuss treatment for hemorrhoids.

In a November 2006 VA medical record the Veteran denied having blood in his stool.

In July 2007, the Veteran underwent VA rectal examination.  He complained of occasional burning, itching, and fecal leakage, and had bleeding approximately once a month.  He had no involuntary loss of bowel movements and did not wear a pad.  The Veteran currently used Preparation H on an as-needed basis, which helped his symptoms with regular use.  The Veteran said his hemorrhoids affected his occupational functioning and activities of daily living only with caring for them and treating the symtoms.

On examination, there was no evidence of fecal leakage or bleeding.  The rectum/anus demonstrated protrusions measuring approximately .5 centimeters (cm) in length by 1 to 2 cm in width.  There was no fissuring and no rectal prolapase, and the sphincter tone was normal.  The diagnosis was external hemorrhoids, with subsequent excision.

In June 2008 the Veteran underwent a colonoscopy and the impression was polyps removed and hemorrhoids.  In a July 25, 2008 letter, he was advised that results of a biopsy were a benign polyp with potential for growth.

In a November 2008 VA medical record prepared by his primary care physician, the Veteran denied having blood in his stool and problems with his bowel or bladder control.  The physician noted that a diminutive polyp was found.  

The VA treatment records further reveal that, in October 2011, the Veteran underwent a surveillance colonoscopy that, according to the March 2012 VA examiner, did not find hemorrhoids.

In March 2012, the Veteran underwent VA examination for his hemorrhoids.  The examiner noted diagnoses of internal or external hemorrhoids and pruritus ani per the Veteran in 2008.  The Veteran gave a history of chronic itching and was diagnosed with internal hemorrhoids in 2008 for which he used over the counter suppositories as needed.  The VA examiner reported that the hemorrhoids were mild or moderate, with itching and burning with bowel movements.

Results of a clinical examination were normal, with no external hemorrhoids, anal fissures or other abnormalities.  The examiner noted results of the 2008 colonoscopy were positive for hemorrhoids and that the 2011 colonoscopy showed that no hemorrhoids were seen.  It was also noted that the Veteran's hemorrhoid disability did not impact his ability to work.

The VA examiner commented that the Veteran had a colonoscopy in 2008 that described internal hemorrhoids but his most recent colonoscopy described a normal rectal exam with no mention of hemorrhoids.  The Veteran used over the counter hemorrhoid cream periodically.  According to the VA examiner, "[p]resently [the Veteran] has no clinical evidence of internal or external hemorrhoids but has anal discomfort with bowel movements."

With respect to the Veteran's hemorrhoid condition, the record reflects his complaints of rectal bleeding, itching and burning and that he used over the counter hemorrhoid cream periodically.  However, the objective medical evidence of record does not reflect documentation or report of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent occurrences.  No examiner at any time reported anemia, bleeding, or fissures due to or associated with the service-connected hemorrhoids

In fact, in March 2012, the VA examiner who reviewed all the Veteran's medical records and performed a clinical evaluation, concluded that "[p]resently he has no clinical evidence of internal or external hemorrhoids but has anal discomfort with bowel movements."  Thus, the current degree of impairment, albeit symptomatic, can be considered no more than moderate. 

Accordingly, the Board concludes that the objective medical evidence of record is against a compensable rating for the Veteran's service-connected hemorrhoids.  The preponderance of the evidence is clearly against the claim.  38 U.S.C.A. § 5107. Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's hemorrhoid disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symtoms to his service-connected hemorrhoid disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The manifestations of the Veteran's disability include anal itching and burning with bowel movements.  The rating schedule contemplates these symptoms.  Diagnostic Code 7336.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based upon individual unemployability due to service-connected disability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record does not show, and the Veteran has not asserted, that he is unable to work due to his hemorrhoid disability.  Moreover, in an unappealed February 2011 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  Thus, no further consideration of the Veteran's increased rating claim pursuant to Rice is warranted at this time.



ORDER

Service connection for hypertension is denied.

A compensable rating for hemorrhoids is denied.


REMAND

The Veteran seeks service connection for headaches.  A May 1969 service treatment record shows that he had tension type headaches.  On the Report of Medical History completed in October 1970, when he was examined prior to separation, the Veteran reported having a history of frequent and severe headaches.

Post-service, a November 2006 VA medical record includes the Veteran's complaint of having a right-sided headache "for a good 2 years" and, in August 2007, he reported waking up with a headache, but not daily.  He testified that, shortly after discharge, a now-retired physician diagnosed him with migraine headaches.  See RO hearing transcript at page 4.  In March 2010, a VA clinician noted his complaint of headaches that were in the frontal area. 

In its March 2012 remand, the Board requested that a VA examiner provide an opinion as to whether any currently diagnosed headache disorder was at least as likely as not (50 percent or greater probability) due to military service.  

In March 2012, the Veteran underwent VA examination.  The diagnoses were tension headaches, while on active duty, and cervicogenic headaches, not made formally until that day.  According to the VA examiner, review of the medical records documented headaches of tension type related to anxiety.  The Veteran's current headaches were of a different type, beginning in the back of his neck and spreading into his shoulders and up and around his skull with a dull and aching pain.  It was noted that results of a 2008 x-ray of the cervical spine demonstrated moderately severe osteoarthritis.  

According to the VA examiner, the Veteran's current headache was not the same by his description as the headaches described while on active duty and were diagnosed as tension type headaches, that made sense in view of the Veteran's diagnosis of posttraumatic stress disorder (PTSD) and anxiety.  The examiner stated that the Veteran's headache was "more consistent" with cervicogenic headache related to neck arthritis."  However, this does not sufficiently address the Board's remand directive.

More significantly, the Board observes that service connection for PTSD was granted by the RO in a March 2009 rating decision and assigned a 50 percent disability rating.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 

Here the Board is of the opinion that the RO should contact the March 2012 VA examiner to clarify whether any diagnosed headache disorder is aggravated by the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's case and a copy of this remand to the physician who performed the Veteran's March 21, 2012 VA examination for headaches at the VA medical center in Columbia, South Carolina, for an addendum opinion.  The examiner is requested to review the Veteran's medical records and address the following (if the March 2012 VA examiner is unavailable, an opinion should be requested from another similarly qualified examiner and another VA examination should be scheduled, if deemed necessary). 

a. Is it at least as likely as not (i.e., a 50 percent or greater probability) that a headache disorder is related to the Veteran's active service or any incident of service or was the result of the Veteran's service-connected PTSD?

b. If not, is a headache disorder at least as likely as not aggravated by the service-connected PTSD?  If aggravated, what permanent measurable increase in current headache pathology is attributable to the service-connected PTSD?

c. A rationale should be provided for all opinions rendered.

2. After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


